Case 3:19-cv-00707-NJR-MAB Document 43 Filed 10/09/19 Page 1 of 6 Page ID #280



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 DUSTIN VENTIMIGLIA,                               )
                                                   )
                        Plaintiff,                 )
                                                   )
        v.                                         )   Case No. 19-cv-707-NJR-MAB
                                                   )
 TOYOTA INDUSTRIAL EQUIPMENT                       )
 MFG, INC., TOYOTA MATERIAL                        )   JURY DEMAND
 HANDLING, U.S.A., INC. and CASCADE                )
 CORPORATION,                                      )
                                                   )
                        Defendants.                )
                                                   )
                                                   )
 CASCADE CORPORATION,                              )
                                                   )
                Third Party Plaintiff,             )
        v.                                         )
                                                   )
 VEOLIA ES TECHNICAL SOLUTIONS,                    )
 LLC and VEOLIA NORTH AMERICA,                     )
 LLC,                                              )
                                                   )
        Third Party Defendants.                    )

                CASCADE CORPORATION’S THIRD PARTY COMPLAINT

        Defendant/Third Party Plaintiff, Cascade Corporation (“Cascade”), by and through its

 attorneys, Tressler LLP, and for its Third Party Complaint against Third Party Defendants,

 Veolia ES Technical Solutions, LLC and Veolia North America, LLC (“the Veolia Defendants”),

 states as follows:

                                             PARTIES

        1.      Cascade was at all times mentioned herein a corporation organized under the laws

 of the State of Oregon, with its principal office in Fairview, Oregon.
Case 3:19-cv-00707-NJR-MAB Document 43 Filed 10/09/19 Page 2 of 6 Page ID #281



          2.    Defendant Veolia North America, LLC’s sole member now and was at the

 commencement of this action is Veolia North America, Inc., which is incorporated in the State of

 Delaware and has its principal place of business in the State of Delaware. Therefore, Veolia

 North America, LLC is a citizen of the States of Massachusetts and Delaware.

          3.    Defendant Veolia ES Technical Solutions, LLC’s sole member now and was at

 the commencement of this action is Veolia Environmental Services North America LLC. Veolia

 Environmental Services North America LLC’s sole member is Veolia North America, Inc.,

 which is incorporated in the State of Delaware and has its principal place of business in the State

 of Delaware. Therefore, Veolia ES Technical Solutions, LLC is a citizen of the States of

 Massachusetts and Delaware.

                                  JURISDICTION AND VENUE

          4.    The Court has subject matter jurisdiction over Cascade’s third-party claims

 pursuant to 28 U.S.C. § 1332 because Cascade is diverse in citizenship from the Veolia

 Defendants and more than $75,000, exclusive of interest and costs, is in controversy because

 Plaintiff seeks in excess of $75,000, exclusive of interest and costs, from Cascade. This Court

 also has supplemental jurisdiction over Cascade’s third-party claims pursuant to 28 U.S.C. §

 1367(a) because the claims are based on the same nucleus of operative facts as Plaintiff’s claims.

          5.    The Veolia Defendants are subject to the general personal jurisdiction of this

 Court.

          6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

 substantial part of the events or omissions giving rise to the claim occurred in this district and the

 Veolia Defendants are subject to personal jurisdiction in this district.



                                                   2
Case 3:19-cv-00707-NJR-MAB Document 43 Filed 10/09/19 Page 3 of 6 Page ID #282



                                   FACTUAL ALLEGATIONS

        7.      On June 3, 2019 Plaintiff filed a Complaint against Cascade and others seeking

 damages for injuries he allegedly sustained on June 1, 2017 while he was performing job-related

 duties for his employer, the Veolia Defendants.

        8.      On September 25, 2019 Plaintiff filed a First Amended Complaint against

 Cascade and others seeking damages for injuries he allegedly sustained on June 1, 2017 while he

 was performing job-related duties for his employer, the Veolia Defendants.

        9.      In his First Amended Complaint Plaintiff pled four counts against Cascade,

 including strict liability manufacturing defect (Count V), strict liability design defect (Count VI),

 negligence (Count VII) and breach of implied warranty of merchantability (Count VIII).

        10.     Plaintiff alleges that he was employed by the Veolia Defendants and worked at

 their Sauget, Illinois facility. In Plaintiff’s First Amended Complaint, he alleges that Cascade

 was negligent in one or more of the following respects:

                a. designed, manufactured and/or sold the revolving fork clamp without
                   stabilizing mechanisms required to perform the tasks routinely required by
                   Veolia Defendants in daily business;

                b. failed to identify balance deficits in the design specifications for the subject
                   revolving fork clamp;

                c. failed to properly inspect and/or test the revolving fork clamp and/or its
                   components during the manufacturing process to ensure that the revolving
                   fork clamp was adequately and properly manufactured; and

                d. sold or delivered into a stream of commerce an unsafe and unreasonably
                   dangerous revolving fork clamp and retrofitting components when it knew or
                   should have known of the dangers to the user of said revolving fork clamp.

        11.      Plaintiff further alleges that as a result of the aforementioned acts, Plaintiff

 suffered pain and suffering, both physical and mental, disability and/or loss of a normal life,


                                                   3
Case 3:19-cv-00707-NJR-MAB Document 43 Filed 10/09/19 Page 4 of 6 Page ID #283



 disfigurement, medical expenses, wage losses and/or impairment of earning capacity and an

 increased risk of future injuries.

         12.     Cascade has filed an Answer to Plaintiff’s First Amended Complaint denying all

 material allegations asserted against it on all counts.

                                            COUNT I
                                         (CONTRIBUTION)

         13.     While maintaining its denial of the allegations pled against it by Plaintiff, and

 pleading in the alternative only, Cascade seeks contribution from the Veolia Defendants pursuant

 to the Joint Tortfeasor Contribution Act, 740 ILCS 100/0.01 et. seq.

         14.     In Plaintiff’s First Amended Complaint, he alleges that Cascade “manufactured

 and sold the subject revolving fork clamp attachment in the ordinary course of business.”

         15.     At all times relevant to Plaintiff’s Complaint, the Veolia Defendants had a duty to

 exercise ordinary care to prevent and avoid injuries to their employees and to Plaintiff.

         16.     Pleading in the alternative only, and without admitting any fault, in the event that

 Cascade is found liable to Plaintiff, Cascade pleads that, during the relevant time period

 referenced in Plaintiff’s First Amended Complaint, the Veolia Defendants committed one or

 more of the following negligent acts and/or omissions:

                 a.      failed to make a reasonable inspection of its premises and the work being
                         done thereon, when the Veolia Defendants knew, or in the exercise of
                         ordinary care should have known, that said inspection was necessary to
                         prevent injury to the Plaintiff;

                 b.      improperly operated, managed, maintained and controlled its premises, so
                         that as a direct and proximate result thereof, Plaintiff was injured;

                 c.      failed to provide Plaintiff with a safe place within which to work;

                 d.      failed to warn Plaintiff of the dangerous conditions then and there existing,
                         when the Veolia Defendants knew, or in the exercise of ordinary care

                                                   4
Case 3:19-cv-00707-NJR-MAB Document 43 Filed 10/09/19 Page 5 of 6 Page ID #284



                       should have known, that said warning was necessary to prevent injury to
                       Plaintiff;

                e.     failed to provide adequate safeguards to prevent Plaintiff from injury
                       while lawfully upon its premises, including but not limited to, training and
                       other safeguards;

                f.     failed   to   supervise   the   work    being    done   on     its   premises;

                g.     failed to adequately and properly instruct, direct, and warn workers in the
                       proper and safe handling of the forklift while working at its premises; and

                h.     was otherwise careless or negligent.

        17.     As a direct and proximate result of one or more of the above-mentioned negligent

 acts or omissions of the Veolia Defendants, Plaintiff sustained injury and damages

        18.     If Plaintiff prevails against Cascade, Cascade is entitled to receive contribution

 from the Veolia Defendants, based on the percentage of liability or fault they caused or

 contributed to cause Plaintiff’s injuries or damages pursuant to the Joint Tortfeasor Contribution

 Act, 740 ILCS 100/0.01 et. seq.

                                   DEMAND FOR JURY TRIAL

        Third-Party Plaintiff Cascade hereby demands a trial by jury on all issues so triable.

        WHEREFORE, Defendant/Third Party Cascade Corporation, prays that if a judgment is

 entered against Cascade Corporation and in favor of the Plaintiff on any count, then judgment

 likewise be entered in favor of Cascade Corporation and against Third Party Defendants Veolia

 ES Technical Solutions, LLC and Veolia North America, LLC for their proportionate share of

 such judgment pursuant to the Joint Tortfeasor Contribution Act, 740 ILCS 100/0.01 et seq. to

 the full extent allowed by law, and Cascade Corporation prays for such other relief as the Court

 deems just and proper.



                                                 5
Case 3:19-cv-00707-NJR-MAB Document 43 Filed 10/09/19 Page 6 of 6 Page ID #285



                                                 CASCADE CORPORATION

                                                 By: s/ James K. Borcia
                                                        One of Its Attorneys

 Robert D. Kolar (rkolar@tresslerllp.com)
 James K. Borcia (jborcia@tresslerllp.com)
 TRESSLER LLP
 233 South Wacker Drive, 61st Floor
 Chicago, IL 60606
 (312) 627-4000
 4850-7364-0105, v. 1




                                             6
